Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed March 27, 2020.

3.	Claims 1-14 have been examined and are pending with this action.

4.	The Information Disclosure Statements filed March 27, 2020, October 27, 2021, and February 8, 2022 have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The examiner cannot determine the meaning of the phrase “to calculate data indicating a statistical state of a predetermined data item between the groups” and “on the basis of the data indicating the statistical state of the predetermined data item between the groups” (emphasis added), as recited in independent claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites dividing sample into groups, performing a statistical process and displaying the statistical state. This judicial exception is not integrated into a practical application because the claims recited such step without actually claiming a physical device to perform these steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
Accordingly, analysis of claim(s) 1 shows:
STEP 1: Statutory Categories
Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes, according to MPEP 2106(1), claim 1 is directed to a process and therefore directed to one of the four patent-eligible subject categories.
STEP 2: Judicial Exceptions
(Revised) Step 2A includes a two-prong test.
	Prong One: Does the claim recite an abstract idea, law of nature or natural phenomena?
	Yes, claim 1 recites dividing sample into groups, performing a statistical process and displaying the statistical state.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers actions of the mind or actions perform by a person.  There is no specialized computing device performing any of these steps in the process, much less a recitation of a generic computing device performing any of these steps. The applicants are reminded to overcome this 101 rejection requires significantly more than a generic computer.
	Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, claim 1 does not integrate the judicial exception into a practical application.  The steps are recited at a high level of generality (dividing sample, performing calculation and displaying state).  No other elements exist to integrate the exception into a practical application of the exception and each step is no more than mere instructions to apply the exception using a generic computer component.

Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are NOT indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
	(Emphasis Added)

Since an abstract idea is present in the claim, the analysis continues to STEP 2B.
STEP 2B: If an abstract idea is present in the claim, it must be determined whether any element or combination of the elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. In other words, are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?
No, as discussed with respect to Step 2A Prong Two, the elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the calculating step in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the calculations are performed by anything other than a generic, off-the-shelf computer component.
For these reasons, there is no inventive concept in claim 1, and thus it are ineligible.
With respect to dependent claims 2-14, there is nothing in the recited claims claiming any specialized computer for performing such steps and therefore rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Love et al. (US 9,836,183), herein referred as Love.
As per claim 1, Love teaches a method for displaying comprising: 
creating group data obtained by dividing a plurality of samples into a plurality of groups (see Love, col.5, line 54-col.6, line 5 : “In some embodiments, the process 10 begins with obtaining a clustered graph, as indicated by block 12. In some cases, the clustered graph may include a relatively large number of nodes, each node corresponding to some entity, document, or other item. In some embodiments, the graph may include more than 1000 nodes, more than 5000 nodes, and in many commercially relevant implementations, as many as 100,000 nodes or more. In some embodiments, the edges of the graph may also be obtained, and each edge may connect a respective pair of the nodes. In some embodiments, the edges are weighted edges, with scores indicating the strength of relationships between the nodes. In some embodiments, the number of edges may also be relatively large, for instance, more than two, three, or ten times the number of nodes included. In some cases, every single node may be connected to every other node, for instance, in a data structure referred to below as an adjacency matrix, or some embodiments may operate upon pruned graphs where weaker connections have been removed”); 
performing a statistical process for the samples divided into each of the groups to calculate data indicating a statistical state of a predetermined data item between the groups (see Love, col.9, line 43-col.10, line 3: “Next, some embodiments may determine a probability of the measures of central tendency arising from a random sampling of nodes of the graph, as indicated by block 34. For example, some embodiments may determine a number of nodes in the respective cluster. Some embodiments may then determine every combination of nodes in the graph as a whole of the same size and, for each combination, calculate a respective measure of central tendency to create a population of measures of central tendency, e.g., a distribution of means, medians, or modes. Some embodiments may then determine where the measure of central tendency obtained in block 34 falls within this population, for instance, based on statistics of that population, like a mean and standard deviation. For example, some embodiments may determine that the measure of central tendency from block 34 is larger than 99.5% of the measures of central tendency in the population obtained in step 34, thereby indicating that the measure of central tendency in block 32 is relatively unlikely to arise from arbitrary selections of nodes. Similarly, some embodiments may determine that the measure of central tendency from block 32 is smaller than all but 1% of the population of measures of central tendency obtained in the processes of block 34, thereby similarly indicating that the measure of central tendency in block 32 is relatively improbable. In some cases, this probability may be stored in memory for comparison with probabilities of other attributes of the respective cluster to select the most improbable attributes”; col.14, lines 27-39: “Graphs need not be labeled as a “graph” in program code to constitute a graph. Other constructs may be used to the same ends and still constitute a graph. It is enough that the arrangement of information (e.g., in program state, storage, or both) contain the attributes of the presently described graphs to constitute a graph having edges and nodes”; and col.39, lines 65-67: “obtaining a clustered graph comprises analyzing relationships between a plurality of entities”); and 
displaying the statistical state in a display format enabling recognition of the statistical state between the groups on the basis of the data indicating the statistical state of the predetermined data item between the groups (see Love, Abstract: “and causing the graphical visualization to be displayed”; and col.29, lines 29-43: “Some embodiments may include a corresponding event handler configured to cause the underlying clusters corresponding to the two cluster icons to be combined, as indicated by block 424. In some embodiments, combining the clusters may include re-determining which nodes within the resulting cluster constitute representative nodes, anomalous nodes, or otherwise interesting nodes, and some embodiments may generate a new set of node icons corresponding to those newly identified subset of nodes, in some cases ceasing to display some of the subset of nodes that were previously displayed. After combining the clusters, some embodiments may proceed by determining an updated graphical visualization as indicated by block 420 and causing that graphical visualization to be displayed as indicated by block 414”).
As per claim 2, which depends on claim 1, Love further teaches wherein the display format is a format displaying the data indicating the statistical state of the predetermined data item between the groups in a list format enabling a sorting operation or a filtering operation for the samples (see Love, col.3, lines 3-15: “Some embodiments may generate a graphic visualization of a graph data structure that provides both relatively fine-grained context to the information presented, in some cases with node-specific graphical elements, while displaying that fine-grained context in arrangements that provide information about the larger structure of the graph”; and col.8, lines 31-49: “some embodiments may send instructions to a client device to display a representation of the graph that visually distinguishes the first subset and the second subset…”).
As per claim 3, which depends on claim 1, Love further teaches wherein the display format is a format displaying the data indicating the statistical state of the predetermined data item between the groups in a graph format (see Love, Abstract: “determining positions of the cluster icons in a graphical visualization of the clustered graph”; and col.8, lines 31-49: “some embodiments may send instructions to a client device to display a representation of the graph that visually distinguishes the first subset and the second subset…”).
As per claim 4, which depends on claim 1, Love further teaches wherein the display format is a format displaying the data of the same format between the plurality of groups so as to be arranged side by side a vertical direction or a horizontal direction or so as to be superimposed on each other (see Love, col.8, lines 31-49: “some embodiments may send instructions to a client device to display a representation of the graph that visually distinguishes the first subset and the second subset…”; and col.29, lines 16-18: “In some cases this may include displaying a pop up or overlay graphical display that contains the accessed information”).
As per claim 5, which depends on claim 4, Love teaches further comprising: synchronizing a display operation for the data of the same format between the plurality of groups (see Love, col.27, lines17-20: “In some embodiments, each iteration of the simulation may include determining updated positions and forces between each pairwise combination of the cluster icons”).
As per claim 6, which depends on claim 1, Love teaches further comprising: adjusting a group as a division destination of the samples, receiving an operation of changing a division destination of a single or a plurality of samples between the groups, and adjusting the group as the division destination of the samples to be subjected to the change operation in response to the change operation (see Love, col.21, lines 15-27: “some embodiments may iteratively determine whether the model parameters agree with the labels in the training set and adjust the model parameters to increase an amount of agreement (or determine whether the model parameters disagree and adjust the model parameters to reduce an amount of disagreement). In some cases, these iterations may continue until an amount of change between iterations is less than a threshold or a threshold number of iterations have occurred. For instance, some embodiments may adjust the model parameters according to a stochastic gradient descent”).
As per claim 7, which depends on claim 1, Love teaches further comprising: adjusting a group as a division destination of the samples, receiving an operation of selecting a single or a plurality of input sample groups and an operation of selecting a plurality of output groups as division destinations, and dividing automatically the selected input sample groups into the output groups (see Love, col.26, lines 12-17: “some embodiments may determine a range of the amount of nodes among the clusters, and some embodiments may divide the number of nodes in an individual cluster by that range, before multiplying by a scaling coefficient to make the cluster icons relatively proportionate within a field-of-view”).
As per claim 8, which depends on claim 7, Love teaches further comprising: receiving an operation of designating one or more predetermined data items having priority when the data adjustment unit divides samples included in the input sample group, and dividing automatically the selected input sample groups into the output groups in consideration of the designated predetermined data item having priority (see Love, col.1, lines 8-10: “The present disclosure relates generally to graph analysis and, more specifically, to automatically extracting insightful nodes from graphs”; col.3, lines 1-2: “Often, insights from one scale are deeper when informed by information about the other scale”; and col.5, line 63-col.6, line 5: “In some embodiments, the edges are weighted edges, with scores indicating the strength of relationships between the nodes. In some embodiments, the number of edges may also be relatively large, for instance, more than two, three, or ten times the number of nodes included. In some cases, every single node may be connected to every other node, for instance, in a data structure referred to below as an adjacency matrix, or some embodiments may operate upon pruned graphs where weaker connections have been removed”).
As per claim 9, which depends on claim 6, Love teaches further comprising: performing display such that a change in the statistical state of the predetermined data item between the groups after adjusting the group as the division destination of the samples is recognizable in advance (see Love, col.5, lines 13-16: “The computation of the model may be reduced to a calculation based on combinatorics. In testing, the probability model has been validated through a simulation of the cluster median's true distribution”; and col.8, lines 31-53: “Next, some embodiments may send instructions to a client device to display a representation of the graph that visually distinguishes the first subset and the second subset… the graph may visually represent clusters of the nodes, in some cases showing the nodes, or in other cases not showing the nodes, to make the image easier to visually parse… As noted, insightful attributes may be identified with a variety of techniques, including graph wide and on a cluster by cluster basis”).
As per claim 10, which depends on claim 1, Love teaches further comprising: performing machine learning using the samples included in the plurality of groups (see Love, col.13, line 60-col.14, line 3: “In some cases, the analysis may be performed by an unsupervised machine learning technique, or some embodiments may train supervised machine learning models (e.g., with stochastic gradient descent) based on a training set, like text data having manually-labeled features…”).
As per claim 11, which depends on claim 10, Love further teaches wherein, among the plurality of groups, at least one group is used for the machine learning and at least one other group is used for evaluating a learning model generated by the machine learning (see Love, col.8, lines 31-53: “Next, some embodiments may send instructions to a client device to display a representation of the graph that visually distinguishes the first subset and the second subset… the graph may visually represent clusters of the nodes, in some cases showing the nodes, or in other cases not showing the nodes, to make the image easier to visually parse… As noted, insightful attributes may be identified with a variety of techniques, including graph wide and on a cluster by cluster basis”).
As per claim 12, Love further teaches a user interface unit for performing a display using the method of claim 1 (see Love, col.8, lines 31-53: “the graphical representation may be sent for display in a web browser”).
As per claim 13, Love further teaches a display device for performing a display using the method of claim 1 (see Love, col.8, lines 31-53: “In some cases, the graphical representation may be sent for display in a web browser, for instance encoded with instructions that engage a graphics processing unit for faster rendering”).
As per claim 14, Love teaches an inspection apparatus for performing an inspection using the method of claim 1 (see Love, col.1, lines 54-58: “Some aspects include a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations including the above-mentioned process”).


Conclusion
7.	For the reasons above, claims 1-14 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 24, 2022